Citation Nr: 0834431	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-35 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
venereal disease.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.

6.  Entitlement to service connection for an acquired 
psychiatric disorder (to include post-traumatic stress 
disorder, addictive behavior, depression).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran had active duty in the Marines from May 1974 to 
May 1978.  He also had active duty service in the Army from 
July 1980 to September 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends he is entitled to service connection for 
the following:  residuals of venereal disease; a bilateral 
ankle disorder; a bilateral foot disorder; a bilateral knee 
disorder; a back disorder; and an acquired psychiatric 
disorder (to include post-traumatic stress disorder, 
addictive behavior, depression).

At the outset, the Board notes that service treatment records 
are not available for the veteran's first period of active 
duty service.  All efforts to locate these records have been 
unsuccessful.  

At his hearing in June 2008, however, the veteran indicated 
that there were additional medical treatment records not yet 
associated with his claims file.  The outstanding records 
were noted to include outpatient treatment records from VA 
Medical Centers located around Pittsburgh, specifically, the 
facilities at Highland Drive, University Drive, Heinz, and 
Coatesville.  In addition, the veteran indicated that he 
would obtain medical records located at the New Jersey 
Department of Corrections so that they could be associated 
with the file.  To date, he has not accomplished this.

As it stands, the claims file only contains VA outpatient 
treatment records from the VA medical center Albany, New 
York, which are dated between December 2003 and March 2004.  
The Board notes that all VA medical treatment records of the 
veteran are to be considered part of the record on appeal 
since they are within VA's constructive possession.  Although 
the Board regrets the additional delay, these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2007).

The record also shows that the veteran was scheduled for a VA 
orthopedic examination of his claimed bilateral knee 
disability in August 2005.  The veteran did not report for 
this examination.  Nonetheless, as this case is being 
remanded for other matters, the veteran should be afforded 
one final opportunity to report for such examination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or non- VA, who 
treated that veteran for his claimed 
disabilities.  Specific inquiries should 
be made of the VA medical centers at 
Highland Drive, University Drive, Heinz, 
and Coatesville; which are all located in 
or around Pittsburgh.  Inquiries should 
also be made of the New Jersey Department 
of Correction.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  After any available evidence is added 
to the record, the RO should schedule the 
veteran for a VA orthopedic examination to 
ascertain the nature and severity of his 
claimed bilateral knee disability.  The 
claim files and a copy of this remand must 
be made available to the VA examiner, and 
the examiner should indicate review the 
file prior to the examination.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. 

4.  When the above development has been 
completed, as well as any additional 
development warranted, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

